Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
The amendment filed 11/11/2021 has been entered
Claims 1-7 are allowed.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant invention is related to radio signal muting.   
Prior art was found for the claims as follows:
Yoon (US 2013/0136100)
For independent claims 1 and 6, Yoon (US 2013/0136100) teaches (Fig 15, paragraphs 114-115, 106) all the limitations except for the amended limitation of the radio signal muting position in a cell being dependent on subcarrier spacing for the current cell and neighbor cell.   The CSI-RS patterns of current and neighbor cells in Yoon would correspond to the original wording of resource allocation of the current and neighbor cell, which has now been amended from resource allocation to subcarrier spacing.  The CSI-RS patterns of Figs 2-13 of Yoon further 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.    

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAD DEFAUW whose telephone number is (571)272-6905.  The examiner can normally be reached on Monday - Thursday - 8:30 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571) 270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/T.N.D/Examiner, Art Unit 2412                                                                                                                                                                                                         


/JAMAL JAVAID/Primary Examiner, Art Unit 2412